 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE ROYSTER and CR LEGAL, SR,                    No. 2:18-cv-02713-KJM-AC
12                       Plaintiffs,
13            v.                                         ORDER
14    CITY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          Plaintiffs are proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by E.D. Cal. 302(c)(21). Plaintiff Andre Royster has filed two documents requesting

19   leave to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915. ECF Nos. 2 and 3.

20          Plaintiff’s IFP applications do not make the showing required by 28 U.S.C. § 1915(a)(1).

21   Although the filing notations indicate the IFP requests were filed by plaintiff Royster, the

22   applications themselves are unclear as to who is seeking IFP status. As to the request at ECF No.

23   2, where the form says “signature” there is an illegible signature that appears to be an “A”, and

24   where it says “printed name” it says “CR Legal.” ECF No. 2 at 2. As to the request at ECF No.

25   3, the signature line is illegible but appears to say “Sr.” at the end, and the printed name says

26   Andre Royster Sr. ECF No. 3 at 3. The document also contains a second illegible signature with

27   “CR Legal” written beneath it. Id. If both plaintiffs are seeking IFP status, they must each file a

28   separate application articulating their independent financial status. If only one plaintiff is seeking
                                                        1
 1   IFP status, the other must pay the filing fee.
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The request to proceed IFP (ECF No. 2) is DENIED without prejudice to its renewal
 4   with all entries on the form completed.
 5          2. Plaintiffs are granted 30 days from the date of this order to renew the IFP application in
 6   proper form, or to pay the filing fee. Plaintiffs are cautioned that failure to timely renew the IFP
 7   in proper form, or to pay the filing fee, may result in a recommendation that this action be
 8   dismissed.
 9   DATED: October 12, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
